Order entered March 25, 2022




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                             No. 05-22-00239-CV

                 IN RE MAURICE JOEL HEROD, Relator

         Original Proceeding from the 305th Judicial District Court
                           Dallas County, Texas
                    Trial Court Cause No. JC-20-00470

                                   ORDER
              Before Justices Osborne, Partida-Kipness, and Smith

      Based on the Court’s opinion of this date, we DENY relator’s petition for

writ of mandamus without prejudice to refiling a petition with a record that

complies with Texas Rule of Appellate Procedure 52.


                                          /s/   CRAIG SMITH
                                                JUSTICE